Dismissed and
Memorandum Opinion filed August 12, 2010.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-91-00722-CV
____________
 
INDO AMERICAN REFINING CO., INC., Appellant
 
V.
 
TEXAS PETRO CHEMICALS CORPORATION, Appellee
 
 
 
 

On Appeal from the 61st District Court
Harris County, Texas
Trial Court Cause No. 91-07634
 
 
 

MEMORANDUM
OPINION
            This is an appeal from a judgment signed August 13, 1991.  On
April 2, 1992, this court abated the appeal because appellant, Indo
American Refining Co., Inc., petitioned for voluntary bankruptcy in the United
States Bankruptcy Court for the Eastern District of Texas, under cause number 92-502-51S. 
See Tex. R. App. P. 8.2.  This
appeal has been abated and treated as a closed case since April 2, 1992.  The
court has not been advised that any party wishes to reinstate the appeal.  
            On July 8, 2010, this court notified the parties that unless
any party to the appeal filed a motion demonstrating good cause to retain the
appeal on or before July 23, 2010, this appeal would be dismissed for want of
prosecution.  See Tex. R. App. P. 42.3(b).  No response was filed.  
            Accordingly, we reinstate the appeal and order it dismissed.
 
                                                                        PER
CURIAM
 
Panel consists of Justices
Anderson, Frost, and Brown.